        Case 1:20-cr-00042-ECM-SRW Document 38 Filed 12/17/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
        v.                                         ) CRIM. CASE NO. 1:20-cr-42-ECM
                                                   )
JEFFREY B. WILSON                                  )

                       MEMORANDUM OPINION and ORDER

        Now pending before the court is Defendant Jeffrey B. Wilson’s motion to continue

trial (doc. 37) filed on December 17, 2020. Jury selection and trial are presently set on the

term of court commencing on January 11, 2021. For the reasons set forth below, the court

will grant a continuance of the trial pursuant to 18 U.S.C. § 3161(h)(7).

        While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C. §

3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides in

part:

        “In any case in which a plea of not guilty is entered, the trial of a defendant
        charged in an information or indictment with the commission of an offense
        shall commence within seventy days from the filing date (and making public)
        of the information or indictment, or from the date the defendant has appeared
        before a judicial officer of the court in which such charge is pending,
        whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

        The Act excludes, however, certain delays from the seventy-day period, including

delays based on “findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
      Case 1:20-cr-00042-ECM-SRW Document 38 Filed 12/17/20 Page 2 of 2




3161(h)(7)(A). In determining whether to grant a continuance under § 3161(h)(7), the court

“shall consider,” among other factors, whether denial of a continuance would likely “result

in a miscarriage of justice,” or “would deny counsel for the defendant . . . the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.”

18 U.S.C. § 3161(h)(7)(B)(i), (iv).

       Counsel for Wilson represents that additional time is necessary to obtain medical

records from other states “in preparation for resolving Mr. Wilson’s case.” (Doc. 37 at 1,

para. 3). Counsel further represents that she needs additional time to investigate the

Defendant’s case to be able to advise him of his options.          (Id. at 2). After careful

consideration, the Court finds that the ends of justice served by granting a continuance of

this trial outweigh the best interest of the public and the Defendant in a speedy trial. Thus,

for good cause, it is

       ORDERED that the motion to continue (doc. 37) is GRANTED, and jury selection

and trial are CONTINUED from January 11, 2021 to the criminal term of court set to

commence on April 26, 2021, at 10:00 a.m. in Dothan, Alabama. All deadlines tied to the

trial date are adjusted accordingly.

       The United States Magistrate Judge shall conduct a pretrial conference prior to the

April trial term.

       Done this 17th day of December, 2020.

                                               /s/Emily C. Marks
                                       EMILY C. MARKS
                                       CHIEF UNITED STATES DISTRICT JUDGE
